DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Wilbur (US Publication Number 2017/0201856 A1) teaches path data files are recorded on the device's internal memory and may be transferred to and from a repository database to share data between devices. Data may be displayed in the form of a map allowing users to navigate along paths to locations with desired parameter levels. This parameter may be cellular signal strength, allowing users in areas with no usable signal to find a usable signal. If data are preloaded onto a device, signal strength maps can be displayed even when the device has no current data connection. Parameters can be calibrated to compensate for differing sensitivities between device models.
However, the closest prior art of record does not disclose “receiving input from the user on an input mechanism associated with the computing device, the input comprising manually positioning the first interactive user interface element with a first corresponding object visibly displayed on the high geometric resolution map to be representative of the user’s physical location; determining absolute location coordinates corresponding to the manually positioned location of the first interactive user interface element, the absolute location coordinates representative of a calibrated position of the user relative to the high geometric resolution map; and receiving further input from the user on the input mechanism associated with the computing device, the further input comprising manually aligning the second interactive user interface element with a second corresponding object visibly displayed on the high geometric resolution map, a difference in the direction from the first interactive user interface element to the second interactive user interface element representative of represents a calibrated bearing of the user” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 10 and 19.
Dependent claims 3-9 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-18 are allowable as they depend from an allowable base independent claim 10.
Dependent claims 20-22 are allowable as they depend from an allowable base independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674